Citation Nr: 1130980	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  09-38 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as secondary  to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to coronary artery disease.

3.  Entitlement to an initial rating in excess of 30 percent for PTSD.

4.  Entitlement to an effective date earlier than April 11, 2008, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned a 30 percent rating, effective April 11, 2008, and denied service connection for coronary artery disease and sleep apnea.  In April 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

In March 2010 the Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO, and in June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; transcripts of both hearings are of record.  During the Board hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).  

Because the claim on appeal involves a request for a higher initial rating following the grant of service connection for PTSD, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  During the Veteran's hearing, he also expressed his desire to limit the claim for a higher rating for PTSD to a 50 percent rating. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Coronary artery disease was not shown in service, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between any current coronary artery disease and service or service-connected disability.

3.  Sleep apnea was not shown in service, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between any current sleep apnea and service or service-connected disability.

4.  As service connection for coronary artery disease has not been established, there is no legal basis for a grant of service connection for sleep apnea as secondary to coronary artery disease.

4.  Since the April 11, 2008, effective date of the grant of service connection, the Veteran's PTSD has been manifested by nightmares, sleep disturbances, social isolation, panic attacks, impaired concentration, and occasional disturbances of motivation and mood; collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity.

5.  On April 11, 2008, the RO received the Veteran's initial claim for service connection for PTSD.

6.  The record contains no statement or communication from the Veteran, prior to April 11, 2008, that constitutes a pending claim for service connection for PTSD.

CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease, to include as secondary to service-connected PTSD, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria for service connection for sleep apnea, to include as secondary to coronary artery disease, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 50 percent, but no higher, rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2010).

4.  The claim for an effective date earlier than April 11, 2008, for the award of service connection for PTSD is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

At the outset, with respect to the Veteran's claim for higher rating for PTSD, as discussed in more detail below, the Veteran has limited his claim to one for a 50 percent rating for PTSD.  Given the favorable disposition of the matter on appeal to the full extent sought, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

With respect to the claim for an earlier effective date, the September 2009 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation.  The September 2009 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to this claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As for the remaining claims for service connection, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a May 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The May 2008 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the May 2008 letter-which meet the content of notice requirements described in Dingess/Hartman and Pelegrin-also  meet the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims for service connection herein decided. Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records.  Also of record and considered in connection with the appeal is a transcript of the Veteran's June 2011 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims for service connection is warranted.

The Board acknowledges that no VA medical opinion was obtained in connection with either claim for service connection.  However, as discussed, below, and there is no competent evidence whatsoever to even suggest that the Veteran's sleep apnea or coronary artery disease medically related to his service or his service-connected disabilities.  As the current record does not reflect even a prima facie claim for service connection, VA has no obligation to obtain any medical opinion in this appeal.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as cardiovascular-renal disease, which develop to a compensable degree (10 percent for cardiovascular-renal disease) within a prescribed period after discharge from service (one year for cardiovascular-renal disease), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006). However, given the basis of the denial as noted below, any further discussion of the amendment is unnecessary.].

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for obstructive sleep apnea and coronary artery disease, to include on a secondary basis, is not warranted.

During the Veteran's June 2011 Board hearing, he expressed his belief that his service-connected PTSD has caused or aggravated his coronary artery disease.  He also asserted, in turn,  that his sleep apnea is related to his coronary artery disease.

The Veteran's service treatment records reflect no y complaint, finding, or diagnosis with respect to either coronary artery disease or sleep apnea.  While on entrance a grade III apical systolic murmur was noted, it was indicated that the murmur was functional in nature, and there were no other heart-related complaints during the Veteran's service.  There were no findings with respect to either disability on the Veteran's July 1954 discharge examination.

With respect to post-service medical records, a September 2000 sleep study reflects an impression of severe obstructive sleep apnea and severe periodic limb movement syndrome.  An April 2001 sleep study reflects a diagnosis of obstructive sleep apnea and periodic limb movement syndrome.  It was noted that weight loss may reverse his sleep apnea.  A June 2001 sleep study report reflects the same diagnosis.

A September 2003 report from the John Dempsey Hospital notes the Veteran's complaints of chest pain, heaviness on exertion, and easy fatigability.  An angiogram revealed severe aortic stenosis, vessel coronary artery disease, and mild to moderate mitral regurgitation.  

An April 2007 report from the University of Connecticut Health Center notes that the Veteran had a history of multiple medical problems, including obstructive sleep apnea, atrial fibrillation, and coronary artery disease.  He presented for an evaluation of dyspnea and questionable restrictive lung disease.  Continued records from this facility reflect diagnosis of coronary artery disease.  

As noted above, during the Veteran's June 2011 Board hearing and in various written statements, he has expressed his belief that his coronary artery disease was caused by or is related to his PTSD, and that his sleep apnea is secondarily related to his coronary artery disease.  He indicated, though, that he has not been able to obtain an opinion from a physician relating his current coronary artery disease to his service-connected PTSD, or his sleep apnea to his coronary artery disease.  

With respect to the claim for service connection for coronary artery disease, The Board notes that the above-cited evidence reflects a diagnosis of coronary artery disease.  In this case, the earliest objective medical evidence of coronary artery disease in 2003- approximately 50 years after the Veteran's service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the diagnosis of coronary artery disease is well outside the period for establishing service connection on a presumptive basis, and there is no medical suggestion that arthritis was manifest to a compensable degree within one year after the Veteran's separation from service in 1954.

Furthermore there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current coronary artery disease and any incident of service, or to service-connected PTSD, as alleged.  None of the private or VA medical records treatment records of record reflects any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  The Veteran has further indicated that he has been unable to obtain such an opinion from his physicians.

Likewise, with respect to the claim for service connection for sleep apnea, while there is a current diagnosis of sleep apnea, there is no medical no competent evidence or opinion even suggesting that there exists a medical nexus between any current sleep apnea and service or service-connected disability.

The Board has also considered assertions made by the Veteran and his representative that the Veteran has coronary artery disease related to service or his service-connected PTSD, or that he has sleep apnea due to service; however, the Board points out that such assertions provide no basis for allowance of the claims.  Matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative opinion on the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for coronary artery disease, to include on a secondary basis, and the claim for service connection for sleep apnea, on a direct basis, must be denied.  n arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, as regards the matter of secondary service connection for sleep apnea, the Board notes that, in view of the decision denying service connection for coronary artery disease, as noted above, there is no legal basis for granting service connection for sleep apnea as secondary to coronary artery disease.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition. Under these circumstances, the matter of claimed for secondary service connection for sleep apnea is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Higher Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The rating for the Veteran's PTSD has  been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 50 percent rating for the Veteran's PTSD is warranted from the April 11, 2008 effective date of the grant of service connection, representing a full grant as to this issue on appeal.

The pertinent medical evidence consists of an October 2008 report from the Veteran's treating psychiatrist, Dr. J.  On examination, the Veteran described current symptoms of sleep difficulties, nightmares, intrusive memories, mild depression, loss of energy and interest, hypervigilance, and loss of concentration.  The Veteran's wife was also present on examination, and she indicated that the Veteran had been increasingly anxiety-ridden, emotional, and depressed over the past six years.  She said he often had thoughts about death, and had nightmares several times a week in which he would awaken yelling and flailing his arms and legs.  In addition, she indicated that the Veteran demonstrated loss of focus, poor attention, and less interest in his hobbies, going out, or visiting with friends.  

On mental status examination, the Veteran was oriented in all spheres, relaxed, well-groomed, and well-spoken.  He demonstrated good reasoning, social comprehension, and judgment.  The examiner found that both short and long term memory were intact.  There were no symptoms of thought disorder.  The Veteran's mood was somewhat depressed, and during the interview he showed brief periods of intense anxiety as he discussed traumatic events.  The examiner noted that he found that Veteran to be credible, and testing reflected that, if anything, the Veteran had a tendency to minimize his symptoms.  A diagnosis of PTSD and GAF score of 60 was assigned.  

A June 2009 psychiatric evaluation from Dr. J. notes that he found the Veteran's condition to be appreciably worse since he saw him in October.  He noted that the Veteran was oriented in all spheres, and showed no symptoms of thought disorder.  However, the Veteran was clearly at times confused, and showed more difficulty in concentration.  Mental status questions regarding social comprehension were impaired.  He noted that short term concentration continued to be impaired, but the Veteran now also showed significant deterioration in his short term and long term memory.  His mood was depressed and abstract thinking was impaired, particularly in the area of similarities.  The examiner further reported that he had become must less active in the past year due to lowered concentration in motivation.  He reported that his relationships at work had significantly deteriorated, in that he went into office and stayed by himself for the few hours he was there.  The Veteran's wife reported that the Veteran was unable to complete even simple tasks that he had previously been able to complete without assistance.  He continued to have symptoms of PTSD, including severe re-experiencing, symptoms of nightmares and intrusive memories, avoidance, and increased hyperarousal and symptoms of anxiety and panic attacks at least once a week, irritability, and sleep disorder.  A diagnosis of PTSD and GAF score of 45 was assigned. 

On VA examination in September 2009, it was noted that Veteran had been married to his second wife for many years, and that he was close to his children from a previous marriage.  In terms of friendships and leisure activities, the Veteran reported having a few friends, but indicated that he preferred to spend his time in solo activities, including collecting firearms, reading, and writing.  He also indicated that he had a successful work life, including owning bookstores, writing books, consulting, and was currently part owner in a company that manufactures firearms.  Despite his earlier successes, the Veteran indicated that he was having difficulties with motivation and had been unable to get started on two books he should be readings, and turned down a consulting position because he did not feel like it.  

A mental status examination revealed the Veteran to be cooperative and credible.  He was alert and oriented and was appropriately dressed.  The Veteran denied difficulties completing activities of daily living and had adequate hygiene.  He was able to maintain eye contact.  His mood was mildly depressed and his affect was full and congruent with content.  He denied recent panic attacks and symptoms generalized anxiety disorder.  Speech was fluent was normal in rate or rhythm.  His thought process was logical and organized with no evidence of a thought disorder. He denied delusions and hallucinations, and there was no evidence of those symptoms on examination.  He also denied suicidal or homicidal ideation.  While cognition was not tested, the examiner found the Veteran to be grossed intact with above-average intelligence, though the Veteran reported noticeable change in his concentration and sustained attention.  Judgment and insight were deemed to be intact.

A diagnosis of PTSD was assigned, along with a GAF score of 60.  The examiner found that the Veteran's symptoms included significant re-experiencing, avoidance, emotional numbness, and arousal.  He noted that despite his PTSD symptom, the Veteran had an active and productive work life, but with more recent complaints of poor concentration and lack of motivation.  The examiner noted that it was possible that the Veteran's numerous medical conditions, pain issues, and general decline related to the aging process had also contributed to his depressive symptoms and difficulties in work-related activities.  In terms of interpersonal relationships, the Veteran reported loving relationships despite the severity of his symptoms.  However, it was clear to the examiner that the Veteran felt guilty that his PTSD-related nightmares put his wife in harm's way.  He found that the Veteran would likely benefit from continued psychotherapy for PTSD and consistent medication management.  

A November 2009 psychiatric evaluation from Dr. J. notes that a mental status examination showed increased deficits related to concentration, attention, short and long term memory, and abstract thinking.  He noted that his PTSD symptoms have increasingly interfered with his social functioning at home and at work, so that he is isolating himself much more than before.  It was noted that his hyperarousal symptoms have also continued to produce panic attacks and sudden movements while asleep.  The examiner opined that, given his 17 years experienced at the West Haven VA Medical Center and work with veterans, the Veteran is disabled at a 50 percent level.  He found that the Veteran met the criteria for a 50 percent rating at least since May 2009.  

During the Veteran's March 2010 DRO hearing, the Veteran described experiencing symptoms of disturbed sleep, panic attacks three to four times per week, anxiety, lack of attention, avoidance of crowds, and claustrophobia.

A June 2010 statement from Dr. J. reflects his opinion that the Veteran is certainly more disabled than 30 percent.  He noted that while the Veteran had functioned well for many years, he was now beset by memories of being radiated by the first fusion bomb test in the Pacific, becoming unable to perform many of the everyday functions that he should be able to accomplish.  A diagnosis of PTSD and GAF score of 45 were again noted.  

During the Veteran's June 2011 Board hearing, the Veteran reported that he was confused and disoriented at night, and that the experienced horrible nightmares.  He indicated that he worked a few hours a week in consulting for firearms manufacturing.  The Veteran's wife noted that he was not engaged in family gatherings.  Symptoms of anxiety, agitation, periods of depression, and reliving traumatic experiences were also endorsed.

Collectively, the pertinent evidence of record reflects that the Veteran's PTSD has been manifested by intrusive thoughts, nightmares, difficulty sleeping, anxiety, social isolation, decreased concentration, disturbances in mood and motivation, panic attacks, and periods of depression.  These symptoms have specifically affected the Veteran's ability to work and participate in social and family activities. Collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity, the level of impairment consistent with a 50 percent, rating.  In addition, a 50 percent rating is specifically supported by the findings of the Veteran's private physician, who had previously worked in the PTSD unit at the VA Medical Center in West Haven.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 50 percent rating.

Given that the Veteran has indicated that a 50 percent rating would satisfy his claim for a higher rating for PTSD on appeal, the decision to assign a 50 percent initial rating represents a full grant of this issue on appeal.  Hence, discussion of whether any higher rating is warranted is not necessary.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (where a claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor the Board has authority to adjudicate those specific claims).

B.  Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

While the Veteran asserts entitlement to an earlier effective date, considering the record in light of the above-noted legal authority, the Board finds that no earlier effective date is assignable.

The basic facts in this case are not in dispute.  The Veteran filed an original claim for service connection for PTSD on April 11, 2008, and the RO granted service connection in a March 2009 rating decision.  The record does not reflect, and the Veteran does not assert, that a communication or action indicating intent to apply for service connection for PTSD was filed prior to April 11, 2008.

The Veteran contends, in essence, that he would have filed his claim earlier than April 2008 had he not been discourage by a VA employee.  During this Board hearing, the Veteran reported that he went to VA years prior to April 2008, and a volunteer told him he would not be able to get anything as he made too much money.  The Veteran indicated he was turned off from the process, did not know how to file a claim, and no one told him how to file a claim.  

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for service connection with VA if he seeks that benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, the record does not show that the Veteran filed a claim for service connection for PTSD disability at any point prior to April 11, 2008.  

The Board also points out that the Veteran filed a claim for service connection for a right hand disability in January 2005, which was subsequently denied in a September 2005 rating decision.  Thus, it cannot be said that the Veteran was unaware of the process for filing a claim for service connection prior to April 2008.

While the Board has considered the Veteran's assertions, the record simply contains no statement or communication from the Veteran prior to April 11, 2008, that constitutes a pending claim for service connection for PTSD, and the Veteran does not dispute this fact.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for bilateral hearing loss, earlier than April 11, 2008 is assignable, the claim for an earlier effective date for the award of service connection must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for coronary artery disease, to include as secondary to service-connected PTSD, is denied.

Service connection for sleep apnea, to include as secondary to coronary artery disease, is denied.

An initial 50 percent rating for PTSD is granted, subject to the legal authority governing the payment of VA compensation.

An effective date earlier than April 11, 2008, for the award of service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


